USCA4 Appeal: 22-6082      Doc: 10         Filed: 09/13/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6082


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DWAYNE DENARD TERRY, a/k/a Dee, a/k/a Fakin Jamaican,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        R. Bryan Harwell, Chief District Judge. (4:11-cr-02054-RBH-2)


        Submitted: August 25, 2022                                   Decided: September 13, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Dwayne Denard Terry, Appellant Pro Se. Katherine Hollingsworth Flynn, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence,
        South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6082      Doc: 10         Filed: 09/13/2022     Pg: 2 of 2




        PER CURIAM:

               Dwayne Denard Terry appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a district

        court’s denial of a compassionate release motion for abuse of discretion. United States v.

        Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed

        the record and find no reversible error. Accordingly, we affirm the district court’s order.

        United States v. Terry, No. 4:11-cr-02054-RBH-2 (D.S.C. Dec. 28, 2021). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2